Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated August 5, 2022. Claims 1, 3-8, 10-14 and 16-19 were amended. Claims 2, 15 and 20-21 were canceled.  Claim 22 was added. Claims 1, 3-14, 16-19 and 22 of the application are pending.

Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Bryan Gallo on September 1, 2022.  

3.1	The application has been amended as follows:
In the claims:
Replace claim 1 with:
1.	A system for monitoring of wind turbine components, wherein the system comprises:
a data processing environment external to a wind turbine; and
 a wind turbine component to communicate with a data processor of the wind turbine, 
wherein the data processing environment is adapted to:
receive, using an environment data interface, sensor data that are monitoring components of the wind turbine,
process the received sensor data using one or more component specific monitoring algorithms which have been developed at least partly based on results of simulation of the wind turbine components to be monitored,
wherein the one or more component specific monitoring algorithms estimates a component value related to one of the wind turbine components to be monitored based on received sensor data having at least indirectly an impact on the component, wherein the estimated component value refers to an estimated value of one of the parameters associated with the component,
wherein the one or more component specific monitoring algorithms estimates a component residual as the difference between the estimated component value and received sensor data of the one of the wind turbine components to be monitored, and
wherein the one or more component specific monitoring algorithms estimates a component specific health value of the one of the wind turbine components to be monitored based on the estimated component residual, and
the environment data interface communicates the estimated component specific health value to the data processor of the wind turbine, a monitoring system, and/or a data storage system, wherein
the environment data interface receives a failure rate of the one of the wind turbine components to be monitored, and
the one or more component specific monitoring algorithms updates the component specific health value based on the received failure rate and the estimated component specific health value.
 
In claim 3, Line 4, “the wind turbine the health”
has been changed to
-- the wind turbine, the updated component specific health value --.
In claim 4, Lines 1-2, “the component specific health value is determined solely by”
has been changed to
-- the updated component specific health value is determined solely based on --.

Replace claim 5 with:
5.	The system according to claim l, wherein the one or more component specific monitoring algorithms comprises a component specific residual scale established based on the  results of the simulations of the wind turbine components to be monitored or based on historic data acquired relating to the wind turbine components to be monitored.

Replace claims 7-10 with:
7.	The system according to claim l, wherein the estimated component specific health value is decreased if the residual changes between a plurality of executions of the one or more component specific monitoring algorithms.

8.	The system according to claim 1, wherein the estimated component specific health value of the wind turbine component is converted to a health status of the wind turbine component wherein the health status is established based on a plurality of sub-ranges in the range of possible health values of the wind turbine component

9.	The system according to claim l, wherein the estimated component specific health value is a value in the range between X-X and X/1, wherein immediate action is required if the estimated component specific health value is in the sub-range of X-X and X/4, wherein action is required if the estimated component specific health value is in the sub-range of X/4 and X/2, and wherein no action is required if the estimated component specific health value is in the sub-range of X/2 and X/1.

10.	The system according to claim 1, wherein the data processing environment operates parallel to and independent of existing monitoring and control systems of the wind turbine.

Replace claim 13 with:
13.	The system according to claim l-, wherein the environment data interface facilitates communication of the estimated component specific health value, component specific health status or alarms established based on the estimated component specific health value to a data receiver external to the data processing environment.

Claim 14, Line 3, “the health status”
has been changed to
-- the component specific health status--.
Claim 17, Lines 2-3, “the received sensor data is used as basis for establishing” 
has been changed to
-- the received sensor data is used for establishing--.

Replace claim 19 with:
19.	A method of estimating a health value for a specific wind turbine component , the method comprising the steps of:
by a data processing environment external to a wind turbine and the wind turbine component communicating with a data processor of the wind turbine to::
receive, from an environment data interface of the data processing environment, sensor data that monitors components of the wind turbine, and
process the received sensor data by one or more component specific monitoring algorithms, the one or more component specific monitoring algorithms having been developed at least partly based on results of simulation of the wind turbine components to be monitored, wherein the one or more component specific monitoring algorithm is configured to:
estimate a component value related to one of the wind turbine components to be monitored based on received sensor data having at least indirectly an impact on the wind turbine component, wherein the estimated component value refers to an estimated value of one of the parameters associated with the component,
estimate a component residual as the difference between the estimated component value and received sensor data of the wind turbine component, and wherein
the one or more component specific monitoring algorithms estimates a component specific health value of the wind turbine component based on the estimated component residual,
the environment data interface communicates the estimated component specific health value to the data processor of the wind turbine, a monitoring system, and/or a data storage system, 
the environment data interface receives a failure rate of the one of the wind turbine components to be monitored, and
the one or more component specific monitoring algorithms updates the component specific health value based on the received failure rate and the estimated component specific health value.

Replace claim 22 with:
22.	The system according to claim 1, wherein the estimated component residual is input to the data processor of the wind turbine for optimized control, and to a display for use in predictive maintenance and for updating in a database, reliability information of the one of the wind turbine components to be monitored or any combination thereof.

Reasons for Allowance



4.	Claims 1, 3-14, 16-19 and 22 of the application are allowed over prior art of record.


5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) a system for managing risk associated with a full-service agreement (FSA) for at least one wind turbine; is provided. The system includes a memory device to store data including service reports of a wind turbine and a processor that includes a programmable hardware component. The processor unit is configured to analyze, by a text-mining system, text in the plurality of service reports to output failure information regarding the wind turbine, receive, by a top-down simulator, the failure information from the text-mining system to perform a simulation that generates a distribution model, and receive, by a bottom-up simulator, the failure information from the text-mining system to perform a simulation that generates an extrapolation model; information being collected about a wind turbine fleet includes configuration and supplier data, supplier quality data, geospatial variables, seasonality impacts, turbine condition and performance data, operational variables, usage data, historical databases of services events, task duration, costs, and/or engineering/design based life calculations for existing and new wind turbine designs; the processors process information transmitted from a plurality of devices, sensors, actuators, control systems, and/or monitoring devices; database stores monitoring data, maintenance data, wind turbine specification data, risk data, and/or cost data; condition monitoring system receives usage and health information from a plurality of wind turbines and maintenance database receives information regarding repairs, inspections, part replacement, task duration, costs, logistics, and/or any other suitable maintenance data. the wind turbine is decomposed into sub-systems for analysis such as base frame, balance of plant, brake, coupling, frequency converter, gearbox, generator, hub, low-voltage main distribution (LVMD), main bearing, main control cabinet, nacelle, obstruction light, pitch system, rotor blade, rotor shaft, SCADA, slip ring transformer, top cabinet, tower PC, tower structure, transformer, turbine control system, wind measurement, yaw system; event model parameters are estimated for each component a turbine health index (THI) is estimated; the THI is an aggregate measure of the health of a turbine and is compared to its own health index and to health of the turbine's peers; to construct the THI, baseline reference healthy values are obtained for several monitored parameters, such as power as function of wind speed, coefficients of an empirical power curve for each turbine, torque, currents, voltages, drivetrain vibration features (i.e. peak-to-peak signal, root mean square, kurtosis, and/or crest factor for a gearbox, a main bearing, and/or generator bearings), strain gage measurements at critical locations on a turbine rotor blade and tower, and/or other suitable parameters; a standardized or normalized value of the obtained healthy parameters is calculated; the THI is a score generated by data fusion algorithms using less than 10 principal components and/or factors; a standardized or normalized value of the obtained healthy parameters is calculated (Vittal et al., U.S. Patent Application Publication 2012/0053983);
(2) a system includes a resonant sensor in contact with oil within a gearbox of a rotor system, such as a wind turbine, and one or more processors; the processors receive electrical signals from the resonant sensor representative of impedance responses of the oil to the electrical stimuli; the processors analyze the impedance responses and determine a concentration of a polar analyte in the oil at different times; the processors calculate a degradation value for the gearbox based on the concentration of the polar analyte. Responsive to the degradation value exceeding a designated threshold, the processors at least one of schedule maintenance for the rotor system, provide an alert to schedule maintenance, or prohibit operation of the rotor system until maintenance is performed; plot the results of predicted and actual TAN levels for different samples of wind turbine gearbox oil tested using the multivariable resonant sensor, and the residual error of the predicted TAN, respectively; plot the results of predicted and actual water concentrations in oil for different samples of wind turbine gearbox oil tested using the multivariable resonant sensor, and the residual error of the predicted water concentrations, respectively; water leaks and oil aging levels were attempted to be quantified using the multivariable resonant sensor and the conventional tuning fork sensor; transfer functions were constructed for each sensor based on their respective outputs; the transfer functions were used to predict water leaks and oil aging levels. The residual prediction errors were evaluated by subtracting actual and predicted values of water leaks and oil aging; the concentrations of water and acid in the oil may be used to generate or update a model of the health of the engine; if the engine is operated with a poor quality of oil, the health of the engine may suffer, reducing the expected performance and/or operational lifetime of the engine; the health of the oil and the engine may be used to predict the remaining operational lifetimes of the oil and the engine using the models (Potyrailo et al., U.S. Patent Application Publication 2017/0138922); and
(3) calculating the deviation value of the cloud model and standard state cloud model in real time state and taking it as the health index of the wind generating set; evaluate the health state of the wind generating set according to the size of the health index; constructing qualitative and quantitative conversion model between wind power set health state and health index, so as to realize the wind generating set operating state intuitively by qualitative description; to evaluate the state of the wind generating set is divided into five, which are health state, good state, warning state, serious deterioration state and status, health index interval of five states; if the health index is 1, the unit is completely healthy state, with the set health index is reduced, gradually worsening health condition of the unit  (Li et al., Chinese Patent CN 106446540 A).
  
None of these references taken either alone or in combination with the prior art of record discloses a system for monitoring of wind turbine components, specifically including: 
(Claim 1) “process the received sensor data using one or more component specific monitoring algorithms which have been developed at least partly based on results of simulation of the wind turbine components to be monitored,
wherein the one or more component specific monitoring algorithms estimates a component specific health value of the one of the wind turbine components to be monitored based on the estimated component residual, and
the one or more component specific monitoring algorithms updates the component specific health value based on the received failure rate and the estimated component specific health value” in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a method of estimating a health value for a specific wind turbine component, specifically including: 
(Claim 19) “process the received sensor data by one or more component specific monitoring algorithms, the one or more component specific monitoring algorithms having been developed at least partly based on results of simulation of the wind turbine components to be monitored, wherein the one or more component specific monitoring algorithm is configured to:
the one or more component specific monitoring algorithms estimates a component specific health value of the wind turbine component based on the estimated component residual,
the one or more component specific monitoring algorithms updates the component specific health value based on the received failure rate and the estimated component specific health value” in combination with the remaining elements and features of the claimed invention.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	September 2, 2022